Citation Nr: 1710984	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 1953 to March 1955.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2014 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reopened the Veteran's claim for entitlement to service connection for PTSD, and then denied it on the merits.  

The Board notes that the RO characterized the January 2015 rating decision as being the rating decision on appeal.  However, 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  On review, following a July 2014 rating decision which reopened the Veteran's claim and denied it on the merits, the Veteran submitted lay evidence material to his claim in August 2014, which was within one year of the July 2014 rating decision.  Accordingly, that rating decision is not final. As such, the Board has recharacterized the rating decision on appeal as noted above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was denied in a June 2013 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period. 

2.  Evidence received since the final June 2013 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  The Veteran does not have a current medical diagnosis of PTSD or any other acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 2013 rating decision that denied service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. §§ 7105(c), 5103(a), (West 2014); 38 C.F.R. §§ 3.104, 3.159(b), 20.302, 20.1103 (2016).

2.  Evidence received since the final June 2013 rating decision is new and material; the criteria to reopen the claim for service connection for an acquired psychiatric disorder has been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a) (2016).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has not been met.  38 U.S.C.A. §§ 1110, 1111, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VETERAN CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

As the Board's decision to reopen the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) in this regard for this issue.

Regarding the claim for service connection, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  These notice requirements were met in the November 2012 VCAA Notice letter issued to the Veteran which detailed the information needed to substantiate the Veteran's service connection claim.

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016) to assist the Veteran.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, VA medical records, VA examination report, and the Veteran's statements.  The Board notes that not all of the Veteran's service treatment records are contained in the claims file.  The VA requested the Veteran's service treatment records in November 2012.  In December 2012, the National Personnel Records Center (NPRC) in St. Louis, Missouri advised the RO that the Veteran's records for his period of service from March 1953 to March 1955 were unavailable and were likely destroyed in an accidental fire at the National Personnel Records Center.  The Veteran was notified that his service treatment and service personnel records may have been destroyed in a fire in a December 2012 letter from the RO.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service treatment records, and that no further action in this regard is required.

In fulfilling the duty to assist, a VA examination was afforded the Veteran in connection with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  After review of the Veteran's file, administration of objectively scored psychometric testing, and clinical interview, a VA examiner determined that the Veteran does not have a diagnosis of PTSD that conforms to DSM-IV criteria.  The examiner gave a detailed analysis of the bases for the opinion reached.  The examination has been found to be adequate.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.


II.  NEW AND MATERIAL EVIDENCE

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

In July 2012, the Veteran filed a claim to establish service connection for a mental health condition due to personal trauma.  The Veteran's claim was denied in a June 2013 rating decision on the basis that there was no evidence of a diagnosis of PTSD or other current acquired psychiatric disorder.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal to the Board, nor did he submit new and material evidence within a year of the rating decision.  Although the Veteran submitted a statement in support of his claim in April 2014, less than a year after the initial June 2013 RO decision, the June 2013 rating decision denying service connection for an acquired psychiatric disorder remains final because, while the Veteran submitted new evidence within a year of the June 2013 rating decision, it was not material.  Specifically, the evidence consisted of a statement in support of the claim in which the Veteran claimed increased symptoms of his claimed mental health condition.  These symptoms were also reported via correspondence from the Veteran's representative in July 2012.  Therefore, the June 2013 rating decision became final.  See 38 C.F.R § 3.156(b) (2016).  

In April 2014, the Veteran filed his request to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  In the July 2014 rating decision on appeal, the RO reopened the Veteran's claim, but denied it based on the merits.

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the June 2013 rating decision includes, in relevant part, the Veteran's request for a new VA examination along with the statement that he could not accurately answer the written questions of the previous psychiatric examination because he did not have his eyeglasses.  The Veteran's request for a new VA examination was submitted in August 2014, following the July 2014 decision, which confirmed and continued denial of service connection.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim had been previously denied because there was no evidence of a current diagnosis of any psychiatric disorder.  However, the Veteran's inability to accurately answer the questions pertaining to his symptoms on his VA examination because he did not have his eyeglasses could have affected the outcome of whether he has a current disability. Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  Moreover, because the request was submitted within a year of the July 2014 decision, the Board considers the evidence to be filed in connection with the claim pending at the beginning of the July 2014 appeal period.  See 38 C.F.R. § 3.156(b) (2016).


III.  SERVICE CONNECTION

Having reopened the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board will now consider the claim on its merits. 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125 (2016).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

The Board notes that in August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because a final decision was issued by the RO in July 2014, Veteran's claim does not meet the provisions of this interim rule.  Therefore, the applicable DSM-IV criterion applies.  

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has service-connected PTSD.  Specifically, the Veteran asserts that during his service, he observed a plane lose its motor during a mass jump of soldiers doing a parachute training, which resulted in the death of several fellow soldiers.  The Veteran also asserts that due to this incident, he has problems controlling his emotions, uncontrollable crying, and nightmares.

The record contains post-service VA medical records with several screenings for PTSD and other psychiatric disorders.  The Veteran participated in screenings for PTSD and other mental health conditions in August 2006, August 2009, January 2011, and September 2012.  These post-service VA medical records are negative for any diagnoses or treatment of PTSD or other psychiatric disorder.

The Veteran was afforded a VA examination in May 2013.  After review of the Veteran's file, administration of objectively scored psychometric testing, and a clinical interview, a VA examiner determined that the Veteran does not have a diagnosis of PTSD that conforms to DSM-IV criteria.  The examiner also found that the Veteran does not have a non-PTSD mental disorder that conforms with DSM-IV criteria.  The examiner stated that although the Veteran stated that he does put forth some effort at times to avoid thinking about the trauma or activities that may arouse recollections of the trauma, he denied that these are persistent efforts and also denied other symptoms of persistent avoidance or feelings of emotional numbing.  The Veteran also reported that he neither persistently re-experiences the trauma nor persistently experiences symptoms of increased arousal.  He also denied any other symptoms consistent with a DSM-IV disorder.

The Board notes that in August 2014 the Veteran requested another VA examination because he did not have his glasses and could therefore not answer the objective questions accurately.  The Veteran was not afforded another examination because his lack of diagnosis was because of verbal denial of symptoms during the clinical interview which he had confirmed as true during the objective test.  The examiner double checked several of the Veteran's answers with him verbally.  However, the Veteran stated that he was unsure why he answered the questions that way, and reasserted that he did not experience any of the mental disorder symptoms measured, but acknowledged again that he had extreme difficulty seeing the screen.  The examiner determined that all of the measures were deemed invalid due to the response inconsistencies.  The examiner went on to note that, although there is a remote possibility that the Veteran could have felt more at ease endorsing such items on a questionnaire versus in the clinical interview, the Veteran denied that this was the case and asserted that he has not been experiencing such symptoms.  Therefore, the Board finds that the Veteran was not prejudiced by not having his glasses.

The examiner gave definitive conclusions and supported the given opinion by a rationale that considers the evidence of record as well as a personal evaluation of the Veteran.  The Board finds this medical opinion has adequate reasons and bases to explain the conclusion reached.  Thus, the Board finds this medical opinion to be of high probative value.

The Board has taken into account the lay statements that the Veteran has presented in this claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis and etiology of an acquired psychiatric disorder, to include PTSD, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms, any actual diagnosis of PTSD or any other acquired psychiatric disorder requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016).

While the Board is sympathetic to the Veteran's stated symptoms, the probative evidence of record shows a lack of current diagnosis.  To the extent that the Veteran himself believes that he has current PTSD that is due to his period of service, as a lay person, he is not competent to give such diagnosis.  Therefore, the Board concludes that the medical evidence, which reveals no findings of PTSD or any other acquired psychiatric disorder, is of greater probative value than the lay contentions of the Veteran.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Board concludes that, because the first element of service connection for an acquired psychiatric disorder, to include PTSD, was not met, it is unnecessary to analyze the other elements, as all elements must be present in order for service connection to be granted.  Accordingly, the appeal is denied.


ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


